—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: We modify the order by denying those parts of defendants’ cross motions seeking summary judgment dismissing the Labor Law § 241 (6) claim and by reinstating that claim. The Labor Law § 241 (6) claim is premised (see gen*866erally, Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 501-505) on defendants’ alleged violation of 12 NYCRR 23-1.7 (d), which provides for protection from slipping hazards, and 12 NYCRR 23-1.24 (a) (1) (i), which requires roofing brackets to be used in certain situations during the performance of work on a roof having a slope steeper than one in four. Both regulations are sufficiently specific to support a Labor Law § 241 (6) claim {see, Lessard v Niagara Mohawk Power Corp., 277 AD2d 941; Stasierowski v Conbow Corp., 258 AD2d 914, 915; Rudolph v Hofstra Univ., 225 AD2d 680, 681; see generally, Ross v Curtis-Palmer Hydro-Elec. Co., supra, at 502-505). Moreover, both regulations are applicable to the facts of this case and arguably were violated by defendants, thus warranting a trial of the Labor Law § 241 (6) claim. (Appeal from Order of Supreme Court, Erie County, O’Donnell, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Hurlbutt, Kehoe and Lawton, JJ.